Citation Nr: 0928798	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome, to include as secondary to service-connected right 
hand disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The Veteran testified at a July 2008 video-conference 
hearing. 

In October 2008, the Board remanded the issue for additional 
development.  The case has been returned for further 
appellate review.

During the pendency of the appeal, the Board has received 
requests from the Veteran to reopen a claim of service 
connection for a back disorder along with medical documents 
in support of his claim.  The Veteran included waivers of 
initial RO review of the evidence.  The Board notes that this 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This claim warrants further development.   

The Board remanded the claim in October 2008 in order to 
obtain a VA medical opinion as to the relationship, if any, 
between the Veteran's right wrist carpal tunnel syndrome and 
his service-connected right hand disabilities, to include an 
opinion as to whether any current right wrist carpal tunnel 
syndrome is part and parcel of the Veteran's service-
connected residuals of a right hand injury.

A VA examination was conducted in December 2008.  The report 
indicates that the VA examiner was asked to address whether 
the Veteran's right wrist carpal tunnel was worsened by his 
service-connected residuals of his right hand injury.  The 
Board notes at the outset that this question represents only 
a portion of the larger question posed by the Board in the 
October 2008 Board remand.

The VA examiner opined that it was less likely than not that 
the Veteran's right wrist carpal tunnel syndrome was worsened 
by his service-connected residuals of a right hand injury.  
The examiner continued to state that the Veteran's service-
connected injury happened 28 years ago and the right wrist 
carpal tunnel syndrome would have shown up much sooner had 
this been a service-connected condition.  The second 
statement does not provide a rationale for the examiner's 
conclusion on aggravation.  Furthermore, although the 
examiner's second statement suggests that the right wrist 
carpal tunnel syndrome was not caused by the service-
connected right hand injury, this conclusion is not clear.  
The Board finds that the opinion regarding the etiology of 
the right carpal tunnel syndrome is inadequate.  Therefore, a 
remand is required to obtain another VA opinion.     

Furthermore, the Board notes that on VA examination in June 
2005, the Veteran stated he has been disabled since 1988 and 
that he was receiving Social Security Administration (SSA) 
disability payments.
   
VA has a duty to obtain SSA records when it has actual notice 
that the Veteran is receiving SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, 
action should be taken to contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA disability benefits, including the 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA disability 
benefits, including any SSA administrative 
decisions and the medical records upon 
which the decisions were based.

2.  The Veteran should be scheduled for a 
VA examination in order to determine the 
etiology of his right wrist carpal tunnel 
syndrome.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e. a 50% or 
greater likelihood) that the Veteran's 
carpal tunnel syndrome is a separate 
disability that was caused or worsened by 
his service-connected residuals of a right 
hand injury with limitation of motion of 
the wrist and residuals of right hand 
injury with limitation of motion of the 
little finger disabilities or whether any 
current right wrist carpal tunnel syndrome 
is part and parcel of the Veteran's 
service-connected residuals of a right 
hand injury disabilities.  The report of 
examination should include a complete 
rationale for all opinions rendered.   

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for service connection 
for right carpal tunnel syndrome, to 
include as secondary to service-connected 
right hand disabilities.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




